     Case 2:19-cv-01433-GMN-VCF Document 13 Filed 10/15/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     ELLY MARTINEZ,                                  Case No. 2:19-cv-01433-GMN-VCF

7                                    Plaintiff,       SECOND AMENDED ORDER SETTING
                                                      INMATE EARLY MEDIATION
8                   v.

9     MICHAEL MINEV,

10                              Defendant(s).

11

12          The Court previously issued orders establishing the requirements for the inmate early

13   mediation in this case. ECF Nos. 10, 12. Those orders continue to govern the inmate early

14   mediation except as MODIFIED as follows:

15      •   The mediator will be ANDREW CRANER, ESQ.

16          IT IS SO ORDERED.

17          DATED this 15th day of October, 2020.

18
                                                  ______________________________________
19                                                CAM FERENBACH
                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
